United States District Court
Northern District of California

So eo IN DO DD BP WY YH Ke

No po NO NY NH NY NH HN NO =| = =| FEF FSF Se OES ESO
oOo DT DW FB WHO NH KK CO DO DO aI DB A FP WD HYP | CO

 

 

Case 5:18-cv-02585-NC Document 487 Filed 12/20/19 Page 1 of 14

FILED
DEC 29 2019

SUSAN Y. SOONG

CLERK IS
NORTHERN Dist fIGY OF CALPORMA

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

CITCON USA, LLC,
Plaintiff,

Vv.

RIVERPAY INC., YUE “YORK” HUA, and
KENNY E. SHI,

Defendants.

Case No. 18-cv-02585-NC

VERDICT FORM

 

RIVERPAY INC., and KENNY E. SHI,

Counter-Claimants,

Vv.

CITCON USA, LLC, and
WEI JIANG,

Counter-Defendants.

 

 

Dated: December 17, 2019

 

NATHANAEL M. COUSINS
United States Magistrate Judge

 
United States District Court
Northern District of California

cS Oo CO SN DO NH Fe WD Ye

i) i) tO i) i) i) i) bho ho _ — _ _ _ — —_ a —_ —
coo ~~) a an - ww i) — oS \O Cc ~] ON wa - Go i) —

 

 

Case 5:18-cv-02585-NC Document 487 Filed 12/20/19 Page 2 of 14

Part One: Plaintiff's Claims
I. Misappropriation of Trade Secrets
1. Was Citcon the owner of the following information?
a. Source code: Yes¥_ No

b. Transaction information: Yes / No

/- No

V

d. POS design: Yes No

c. Business plan: Yes

If your answer to Question I is “yes” for any trade secret category, then answer
Question 2 for those trade secret categories only. If you answered “no” to all trade secret
categories, stop here, answer no further questions in this section, and proceed to Section
IT, Conversion of POS Device.

2. Was this information secret at the time of the alleged misappropriation?
a. Source code: YesV_ No.
b. Transaction information: YesY = No __
c. Business plan: YesV No
d. POS design: YesV No

If your answer to Question 2 is “yes” for any trade secret category, then answer
Question 3 for those trade secret categories only. Ifyou answered “no” to all trade secret
categories, stop here, answer no further questions in this section, and proceed to Section
IT, Conversion of POS Device.

3. Did this information have actual or potential independent economic value because it
was secret?
a. Source code: YesV No.

b. Transaction information: Yes "Ne

No __

-

d. POS design: YesV_ No _

c. Business plan: Yes

If your answer to Question 3 is “yes” for any trade secret category, then answer

Question 4 for those trade secret categories only. If you answered “no” to all trade secret

A

 
United States District Court
Northern District of California

i)

Do OO fF AYN DW Wo SS WwW

NO NO PO KO KO KN KR RD RO
Co nN DN OH FCUWwLULN OU ES! hlClCOlllUCCUNCOUOCUODOCMTN ASD ei ea BS SL

 

 

Case 5:18-cv-02585-NC Document 487 Filed 12/20/19 Page 3 of 14

categories, stop here, answer no further questions in this section, and proceed to Section
IT, Conversion of POS Device.
4. Was this information readily ascertainable by proper means at the time of the
alleged acquisition or use?

a. Source code: Yes __ No
b. Transaction information: Yes No
c. Business plan: Yes No\~
d. POS design: Yes __ No

If your answer to Question 4 is “no” for any trade secret category, then answer
Questions 5 for those trade secret categories only. If you answered “yes” to all trade
secret categories, stop here, answer no further questions in this section, and proceed to
Section II, Conversion of POS Device.

5. Did Citcon make reasonable efforts under the circumstances to keep the information
seeret?
a. Source code: YesV_ No
b. Transaction information: Yes fo No
c. Business plan: vesV No
d. POS design: Yest/ No __

If your answer to Question 5 is “yes” for any trade secret category, then answer
Questions 6 through 8 for those trade secret categories only. If you answered “no” to all
trade secret categories, stop here, answer no further questions in this section, and proceed
to Section II, Conversion of POS Device.

6. Did RiverPay acquire or use the information by improper means?
a. Source code: YesV_ No

wr

b. Transaction information: Yes NoV
=
c. Business plan: Yes No\

d. POS design: Yes No_V

 
United States District Court
Northern District of California

ee Ww bv

Go Oo woe SN Ww ws

Ll
12
ls
14

16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cv-02585-NC Document 487 Filed 12/20/19 Page 4 of 14

7. Did Yue “York” Hua acquire or use the information by improper means?

a.
b.
ci

d.

Source code: Yes\/ No

Transaction information: Yes No Vv

Business plan: Yes __ No ec:

POS design: Yes\V/_ No.

8. Did Kenny Shi acquire or use the information by improper means?

a.
b.
c.

d.

Source code: Yes___ No

Transaction information: Yes | No /

Business plan: Yes___ No “al

POS design: Yes _ No V

Tf your answers to Question 6 through 8 are “yes” for any trade secret category,

then answer Question 9 for those trade secret categories only. If your answers to

Questions 6 through 8 are “no” for all trade secret categories, stop here, answer no

further questions in this section, and proceed to Section II, Conversion of POS Device.

9. Was Defendants’ improper acquisition or use of the source code a substantial factor

in causing Defendants to be unjustly enriched?

Yes _ No

f

If your answer to Question 9 is “yes,” then answer Question 10. If you answered

“no,” stop here, answer no further questions in this section, and proceed to Section II,

Conversion of POS Device.

10. What is Defendants’ unjust enrichment from misappropriation of the source code?

Defendant RiverPay: $ | - S million
Defendant Yue “York” Hua: $ ~€->~

 

—

(

Defendant Kenny Shi: $ ©

 
United States District Court
Northern District of California

SoS Oo Ceo ITN BO TA Fe WD NY Ke

i) i] bo bo bo Nm i) tN i) — — — —_— —_— — — — —_ _
oo ~~ On Nn a Ww to _ So Oo Co | On an = lo i) _—

 

 

Case 5:18-cv-02585-NC Document 487 Filed 12/20/19 Page 5 of 14

II. Conversion of POS Device
1. Did Citcon have a right to possess the POS Device?

Yes V No

If your answer to Question I is “yes,” then answer Question 2. If you answered

“no,” stop here, answer no further questions in this section, and proceed to Part Two,
Defendants’ Counter-Claims.

2. Did RiverPay substantially interfere with Citcon’s property by knowingly or
intentionally preventing Citcon from having access to the POS Device (or refusing
to return the POS Device) after Citcon demanded its return?

Yes No WA

3. Did Yue “York” Hua substantially interfere with Citcon’s property by knowingly or
intentionally preventing Citcon from having access to the POS Device (or refusing

to wy the POS Device) after Citcon demanded its return?

YesV_No__

If either of your answers to Question 2 and 3 are “yes,” then answer Question 4. If
you answered “no” to both Questions 2 and 3, stop here, answer no further questions in
this section, and proceed to Part Two, Defendants’ Counter-Claims.

4, Did Citcon consent to the interference with its property?

Yes. No i

If your answer to Question 4 is “no,” then answer Question 5. If you answered
“ves,” stop here, answer no further questions in this section, and proceed to Part Two,
Defendants’ Counter-Claims.
5. Was Citcon harmed by the interference with its property?
ves, No
If your answer to Question 5 is “yes,” then answer Question 6. If you answered

“no,” stop here, answer no further questions in this section, and proceed to Part Two,

Defendants’ Counter-Claims.

 
United States District Court
Northern District of California

SoS oo oOo AN DBD OO Se YW He

MB BN BR KO BRO BRO RO RO RG
co SN DO UO SCUWwGULULDLN UES! ll COON OF OSA a eC eB Oe

 

 

Case 5:18-cv-02585-NC Document 487 Filed 12/20/19 Page 6 of 14

6. Was the defendant(s)’s conduct a substantial factor in causing Citcon’s harm?
Yes v No
If your answer to Question 6 is “yes,” then answer Question 7. If you answered
“no,” stop here, answer no further questions in this section, and proceed to Part Two,
Defendants’ Counter-Claims.
7. What are Citcon’s damages for conversion of the POS device?

Defendant RiverPay: $
Defendant Yue “York” Hua: $ 3C He

 

III. Punitive Damages

If you found that any defendants were liable for trade secret misappropriation of
source code, answer the following question. If you did not find that any defendants were
liable for trade secret misappropriation of source code, proceed to Question 2.

1. Has Citcon proved by clear and convincing evidence that RiverPay, Hua, or Shi
acted with malice, oppression, or fraud in committing trade secret misappropriation
of source code? (Circle all that apply).

Ca.) RiverPay
b. Yue “York” Hua
c. Kenny Shi
If you found that any defendants were liable for conversion of the POS device,
answer the following question. If you did not find that any defendants were liable for
conversion of the POS device, answer no further questions in this section, and proceed to
Part Il, Defendants’ Counter-Claims.

2. Has Citcon proved by clear and convincing evidence that RiverPay or Hua acted
with malice, oppression, or fraud in committing conversion of the POS device
(Circle all that apply).

If your answer to Question 2 is “yes,” then answer Question 3. If you answered
“no,” stop here, answer no further questions in this section, and proceed to Part Two,

Defendants’ Counter-Claims.

 
United States District Court
Northern District of California

Oo Oo SN DN TA FP WD NHN =

NM pO KN LN PO KO DN DRO Rm mmm me ee
Co KN OHO tH BP WY NH SK CO DO TFB HTD DH TH FP WD LV | OS

 

 

Case 5:18-cv-02585-NC Document 487 Filed 12/20/19 Page 7 of 14

a. RiverPay
b. Yue “York” Hua
3. What amount, if any, do you award to Citcon as punitive damages for conversion of
the POS device? (The Court will determine the amount of punitive damages, if any,
for trade secret misappropriation).
Defendant RiverPay: $
Defendant Yue “York” Hua: $

 

 

 
United States District Court
Northern District of California

SD Oo oO SYN DW Nn He &H He

er
ee Ww wo —

16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cv-02585-NC Document 487 Filed 12/20/19 Page 8 of 14

Part Two: Defendants’ Counter-Claims
I. Trade Libel

1. Did Citcon and/or Wei Jiang harm RiverPay by making an untrue statement to a
person other than RiverPay that would be clearly or necessarily understood to have
disparaged RiverPay’s payment service?

Yes No/
If your answer to Question | is “yes,” then answer Question 2. If you answered
“no,” stop here, answer no further questions in this section, and proceed to Section II,
Defamation.
2. Who was the statement made by? (Circle all that apply).
a. Wei Jiang, or
b. Another agent, officer, or employee of Citcon

3. Did the counter-defendant know that the statement was untrue, or act with reckless

disregard of the truth or falsity of the statement?

Yes No

If your answer to Question 3 is “yes,” then answer Question 4. If you answered
“no,” stop here, answer no further questions in this section, and proceed to Section I,
Defamation.

4. Did the counter-defendant know, or should the counter-defendant have recognized,
that someone else might act in reliance on the statement, causing RiverPay financial
loss?

Yes No

If your answer to Question 4 is “yes,” then answer Question 5. If you answered
“no,” stop here, answer no further questions in this section, and proceed to Section II,
Defamation.
5. Did RiverPay suffer direct financial harm because someone else acted in reliance on

the untrue statement?

Yes No

 

 
United States District Court
Northern District of California

nn 4+ La i]

co Oo Oo ss DD

 

 

Case 5:18-cv-02585-NC Document 487 Filed 12/20/19 Page 9 of 14

If your answer to Question 5 is “yes,” then answer Question 6. If you answered
“no,” stop here, answer no further questions in this section, and proceed to Section II,
Defamation.

6. Was the counter-defendant(s)’s conduct a substantial factor in causing RiverPay’s

harm?

Yes No

If your answer to Question 6 is “yes,” then answer Question 7. If you answered
“no,” stop here, answer no further questions in this section, and proceed to Section Il,
Defamation.

8. What are RiverPay’s damages for trade libel?

Counter-Defendant Wei Jiang: $

 

Counter-Defendant Citcon: $

 

II, Defamation
1. Did Wei Jiang and/or Citcon make any of the below statements about RiverPay?

(Circle all that apply).

(a.) That RiverPay was not able to provide WeChat Pay services in the United

States:

(b.) That RiverPay had misrepresented its ability to provide payment services in
the United States;
(c>) That RiverPay was under investigation by WeChat Pay; or

Nee”

Cd.’ That WeChat Pay had suspended RiverPay’s license (including in Canada).

Yes yf No

,

If your answer to Question I is “yes,” then answer Question 2. If you answered “no, ’
stop here, answer no further questions in this section, and proceed to Section Il,
Intentional Interference with Prospective Economic Relations.

2. Who made the statement(s)? (Circle all that apply).

(a) Wei Jiang
(b,) Another agent, officer, or employee of Citcon
9

 
United States District Court
Northern District of California

Ln & Lo bt

Go Ob CO ST DD

1]
12
13
14
LS
16
17
18
19

21
22
23

25
26
27
28

 

 

Case 5:18-cv-02585-NC Document 487 Filed 12/20/19 Page 10 of 14

If your answer to Question 2 is “yes,” then answer Question 3. If you answered
“no,” stop here, answer no further questions in this section, and proceed to Section III,
Intentional Interference with Prospective Economic Relations.
3. Was the statement(s) made to a person other than RiverPay?
Yes Vv | No
If your answer to Question 3 is “yes,” then answer Question 4. If you answered
“no,” stop here, answer no further questions in this section, and proceed to Section II,
Intentional Interference with Prospective Economic Relations.
4. Did that person reasonably understand that the statement(s) was about RiverPay?
Yes\/_ No
If your answer to Question 4 is “yes,” then answer Question 5. If you answered
“no,” stop here, answer no further questions in this section, and proceed to Section II,
Intentional Interference with Prospective Economic Relations.
5. Was the statement false?
Yes No va
If your answer to Question 5 is “yes,” then answer Question 6. If you answered
“no,” stop here, answer no further questions in this section, and proceed to Section III,
Intentional Interference with Prospective Economic Relations.
6. Did the counter-defendant fail to use reasonable care to determine the truth or
falsity of the statement(s)?
Yes No
If your answer to Question 6 is “yes,” then answer Question 7. If you answered
“no,” stop here, answer no further questions in this section, and proceed to Section II,
Intentional Interference with Prospective Economic Relations.
7. Did RiverPay suffer harm to its property, business, profession, or occupation due to

the statement(s)?

Yes No

10

 
United States District Court
Northern District of California

a & lo i)

Go Oo Oo ns DD

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cv-02585-NC Document 487 Filed 12/20/19 Page 11 of 14

If your answer to Question 7 is “yes,” then answer Question 8. If you answered
“no,” stop here, answer no further questions in this section, and proceed to Section II,
Intentional Interference with Prospective Economic Relations.
8. What are RiverPay’s damages for defamation?

Counter-Defendant Wei Jiang: $

 

Counter-Defendant Citcon: $

 

III. Intentional Interference with Prospective Economic Relations
1. Was RiverPay and a customer in an economic relationship that probably would
have resulted in an economic benefit to RiverPay?
Yes WA No
If your answer to Question I is “yes,” then answer Question 2. If you answered
“no,” stop here, answer no further questions in this section, and proceed to Section IV,
Breach of Contract.
2. Did the counter-defendant(s) know of the relationship?
Yes\/_ No
If your answer to Question 2 is “yes,” then answer Question 3. If you answered
“no,” stop here, answer no further questions in this section, and proceed to Section IV,
Breach of Contract.
3. Did the counter-defendant(s) make false and defamatory statements about
RiverPay’s payment service?
Yes. No VY
If your answer to Question 3 is “yes,” then answer Question 4. If you answered
“no,” stop here, answer no further questions in this section, and proceed to Section IV,
Breach of Contract.
4. Did the counter-defendant(s) intend to disrupt the relationship or know that

disruption of the relationship was certain or substantially certain to occur?

Yes No

11

 
United States District Court
Northern District of California

ee WwW dv

co Oo eo STD

i
12
13
14
15
16
17
18
19
20
21
22
23

25
26
anh

 

 

Case 5:18-cv-02585-NC Document 487 Filed 12/20/19 Page 12 of 14

If your answer to Question 4 is “yes,” then answer Question 5. If you answered
“no,” stop here, answer no further questions in this section, and proceed to Section IV,
Breach of Contract.
5. Was RiverPay harmed?
Yes No
If your answer to Question 5 is “yes,” then answer Question 6. If you answered
“no,” stop here, answer no further questions in this section, and proceed to Section IV,
Breach of Contract.
6. Was the counter-defendant(s)’s conduct a substantial factor in causing RiverPay’s
harm?
Yes No
If your answer to Question 6 is “yes,” then answer Question 7. If you answered
“no,” stop here, answer no further questions in this section, and proceed to Section IV,
Breach of Contract
7. What are RiverPay’s damages for intentional interference with prospective

economic relations?

Counter-Defendant Wei Jiang: $

 

Counter-Defendant Citcon: $

 

IV. Breach of Contract
1. Did Shi and Citcon enter into a contract?
Yes Jv No
If your answer to Question | is “yes,” then answer Question 2. Ifyou answered
“no,” stop here, answer no further questions in this section, and proceed to Section V,
Punitive Damages.

2. Did Shi do all, or substantially all, of the significant things that the contract required

him to do?

Yes e No

12

 
United States District Court
Northern District of California

 

 

Case 5:18-cv-02585-NC Document 487 Filed 12/20/19 Page 13 of 14

If your answer to Question 2 is “yes,” then answer Question 3. If you answered
“no,” stop here, answer no further questions in this section, and proceed to Section V,
Punitive Damages.
3. Did all of the conditions required in order for Shi’s 150,000 shares of capital
interest to vest on September 1, 2017, occur?
Yes\/ No
If your answer to Question 3 is “yes,” then answer Question 4. If you answered
“no,” stop here, answer no further questions in this section, and proceed to Section V,
Punitive Damages.
4, Did Citcon fail to do something that the contract required Citcon to do?
Yes ve No
If your answer to Question 4 is “yes,” then answer Question 5. If you answered
“no,” stop here, answer no further questions in this section, and proceed to Section V,
Punitive Damages.
5. Was Shi harmed?
ves No
If your answer to Question 5 is “yes,” then answer Question 6. If you answered
“no,” stop here, answer no further questions in this section, and proceed to Section V,
Punitive Damages.
6. Was Citcon’s conduct a substantial factor in causing Shi’s harm?
Yea/ No
If your answer to Question 6 is “yes,” then answer Question 7. If you answered
“no,” stop here, answer no further questions in this section, and proceed to Section V,
Punitive Damages.
7. What are Shi’s damages?

$1447.44

13

 
United States District Court
Northern District of California

in -& a bo

oO Ob CO SD

 

 

Case 5:18-cv-02585-NC Document 487 Filed 12/20/19 Page 14 of 14

V. Punitive Damages
If you found that any counter-defendants were liable for trade libel, defamation, or
intentional interference with prospective economic relations, answer the following
question. If you did not find that any defendants were liable for trade libel, defamation, or
intentional interference with prospective economic relations, answer no further questions.
1. Has RiverPay proved by clear and convincing evidence that, in committing trade
libel, defamation, and/or intentional interference with prospective economic
relations, Wei Jiang or Citcon acted with malice, oppression, or fraud? (Circle all
that apply).
a. Wei Jiang
b. Citcon
If your answer to Question | is “yes,” then answer Question 2
2. What amount, if any, do you award to RiverPay as punitive damages?

Counter-Defendant Wei Jiang: $

 

Counter-Defendant Citcon: $

 

Signed: GA VTA =
Presiding Juror

owe 20 fol

 

 

When complete, notify the Courtroom Deputy.

14

 

 
